Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Len Smith on 03/24/2022.

The application has been amended as follows: 

In the claims:

Claim 1 has been re-written as follows:  A pharmaceutical formulation comprising: 
(1) an ophthalmologically suitable complex, the complex comprising
(a) tobramycin or a derivative thereof; and
(b) histidine, which forms a complex with the tobramycin or a derivative thereof,

wherein the histidine detectably promotes the uptake of the tobramycin or derivative thereof by corneal cells, the retention of the tobramycin or derivative thereof by corneal cells, or both, as compared to the free (non-complexed) tobramycin or derivative thereof.  

In claim 2, lines 2-3 the phrase “or analog of dexamethasone” has been replaced with the word --thereof--.

In claim 3, lines 2-3 the phrase “or analog of dexamethasone” has been replaced with the word --thereof--.

Claims 4, 6-8, and 11 have been cancelled.  

In claim 10, the phrase “The pharmaceutical composition of claim 6” has been replaced with -- The pharmaceutical composition of claim 1--.  

New claim 16 has been added: 16. The pharmaceutical composition of claim 1, wherein the histidine and the tobramycin or derivative thereof are present in a weight/weight ratio of about 0.5:1 to about 2:1.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 23-26, filed 03/01/2022 are found persuasive in view of the amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3, 9, 10, and 12-16 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.